In our opinion, both parents have manifested their love and concern for their son. However, the age and impressionability of this pre-adolescent child necessitate that, on the facts of this case, the child be in the custody of his mother rather than in his present environment. It is expected that the mother will endeavor with due dispatch to make arrangements permitting her son to have reasonable privacy. Martuscello, Acting P. J., Christ, Brennan and Benjamin, JJ., concur. Latham, J., dissents and votes to affirm the judgment, being of the opinion that the holding of the Trial Judge, who saw and heard the witnesses, should be upheld.